Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Examiner acknowledges the reply filed on 7/29/2022 in which claims 1, 2, 4, 5, 8, 11, 12, 16 and 17 have been amended. Claims 3 and 7 are cancelled. Currently claims 1, 2, 4-6, and 8-17 are pending for examination in this application. 

The examiner notes the terminal disclaimer filed 7/29/2022 was disapproved.

Priority
Any claim that only contains subject matter that is fully supported in compliance with the statutory requirements of pre-AIA  35 U.S.C. 112, first paragraph, by the parent application of a CIP will have the effective filing date of the parent application. On the other hand, any claim that contains a limitation that is only supported as required by pre-AIA  35 U.S.C. 112, first paragraph, by the disclosure of the CIP application will have the effective filing date of the CIP application. See, e.g., Santarus, Inc. v. Par Pharmaceutical, Inc., 694 F.3d 1344, 104 USPQ2d 1641 (Fed. Cir. 2012). Since the parent application 14/966,494 does not have support for the magnets as claimed in claims 1-17, the effective filing date of the instant application is 5/01/2019. 



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-6, 8-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,821,255 B2 in view of Chang et al. (US 2010/0095848 A1).
The claims of ‘255 are not identical to those of the instant application and do not explicitly disclose a magnet embedded inside the container to generate a magnetic field, wherein the magnet provides a magnetic treatment of the air inside the container. 
Chang teaches an air purifier (abstract) and thus is analogous art wherein a pair of magnets (40a 40b) are embedded inside the container (where electrodes 20a 20b are) [0037] (see figure 3), wherein the magnet provides a magnetic treatment of the air inside the container [0008]. Wherein the magnets are attached to and match the shape of the electrodes (see figures 2-3)
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Zereshkian wherein a pair of magnets are included and match the shape of the electrodes to attract metal particles inside the container as taught by Chang for the benefit of improved air purification [0011].

Claim Objections
Claims 15 and 16 are objected to because of the following informalities:  Claim 15, line 2, recites “operatedto”. This should read “operated to”. Claim 16, line 2, recites “anaperature”. This should read “an aperture”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “the plurality of magnet plates or magnet rings” in line 3. Claim 8 depends from claim 4 and thus there is a lack of antecedent basis for magnet rings.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-6, 8-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zereshkian (US 2017/0165445 A1) in view of Chang et al. (US 2010/0095848 A1).
Regarding claim 1, Zereshkian discloses: A personalized forced air purifier comprising: 
a) a container (11) having an inlet area (21) and an outlet area (32), wherein the inlet area of the container is exposed to an ambient air (40; [0038]);
b) a wet filter (20) to absorb and retain a mass of water [0026], the wet filter placed inside the container [0026]; 
c) a set of ionization electrodes embedded inside the container to generate ions inside the mass of water [0031]; 
e) an air fan (30) attached to the outlet area to suck the ambient air through the wet filter and to exhaust a purified air [0030]: 
f) a power supply (100) to power the air fan [0028] and the set of ionization electrodes [0031]; and 
g) a face mask (60) [0038] to receive the purified air from the fan through an air hose, the face mask having an outlet port to let the forced air to pass through the mask, thereby allowing a user of the face mask to breath the purified air [0038], whereby the ionization electrodes provides an electrochemical treatment of the air inside the container [0031].
Zereshkian does not explicitly disclose a magnet embedded inside the container to generate a magnetic field, wherein the magnet provides a magnetic treatment of the air inside the container. 
However Chang teaches an air purifier (abstract) and thus is analogous art wherein a pair of magnets (40a 40b) are embedded inside the container (where electrodes 20a 20b are) [0037] (see figure 3), wherein the magnet provides a magnetic treatment of the air inside the container [0008].
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Zereshkian wherein a pair of magnets attached to the inner walls of the first compartment to attract metal particles inside the container as taught by Chang for the benefit of improved air purification [0011].

Regarding claim 2, Zereshkian further discloses wherein the container comprising of a top lid (12), a bottom surface (14), and side walls (13), the top lid having perforations (21) to allow air to enter the container.

Regarding claim 4, Zereshkian as modified discloses the claimed invention of claim 2 substantially as set forth above but does not explicitly state wherein the magnet comprises a plurality of magnet plates. Zereshkian discloses an embodiment wherein the cathodes are plates (see figure 4). Shape is disclosed as capable of being optimized and being readily apparent and obvious to those skilled in the art [0045]. Chang teaches magnets (40a 40b) being attached to cathodes (20a 20b) (similar to either 84 or 86 of Zereshkian figure 8) and wherein the shapes are matched (figures 2-3). Thus as modified to have magnets (40a 40b) attached to them, the magnets would be a plurality of magnet plates. Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Zereshkian wherein the magnet comprises a plurality of magnet plates as taught by Chang for the benefit of improved air purification [0011].

Regarding claim 5, Zereshkian as modified discloses the claimed invention of claim 2 substantially as set forth above but does not explicitly state wherein the magnet comprises a plurality of magnet rings. However, Chang teaches magnets (40a 40b) being attached to cathodes (20a 20b) (similar to either 84 or 86 of Zereshkian) and wherein the shapes are matched (figures 2-3). Zereshkian discloses the electrodes (84-86) being ring shaped (see figure 5). Thus as modified to have magnets (40a 40b) attached to them, the magnets would be a plurality of magnet rings. Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Zereshkian wherein the magnet comprises a plurality of magnet rings as taught by Chang for the benefit of improved air purification [0011].

Regarding claim 6, Zereshkian further discloses wherein the wet filter is a sponge or a cotton (claim 5).

Regarding claim 8, Zereshkian as modified discloses the claimed invention of claim 1 substantially as set forth above. Zereshkian further discloses the wet filter is fitted between the electrode plates or rings (see figure 4, 5 of Zereshkian). As set forth in claim 4, Chang teaches magnets (40a 40b) being attached to cathodes (20a 20b) (similar to either 84 or 86 of Zereshkian) and wherein the shapes are matched (figures 2-3). Thus Zereshkian as modified by Chang discloses wherein the magnet comprising of a plurality of magnet plates or magnet rings embedded inside the container and the wet filter is fitted in between the magnet plates or magnet rings (matched to the shapes of Zereshkian’s figure 4 or 5). 

Regarding claim 9, Zereshkian as modified discloses the claimed invention of claim 1 substantially as set forth above. Chang further discloses wherein the magnet is a neodymium iron boron magnet, a sintered magnet, a nickel-cobalt material, or an electromagnet [0039].

Regarding claim 10, Zereshkian further discloses wherein the ionization electrodes are copper or silver electrodes (claim 11).

Regarding claim 11, Zereshkian discloses: A personalized air purifier (figure 8) comprising:
a) a container (11) to be partially filled with water and to have a water surface [0039]-[0040], the container having a first compartment (81) and a second compartment (82) [0037]; 
b) a filter (83) fitted in between the first and the second compartments [0037]; 
c) an air fan (30) attached to a top surface of the container [0038]; 
d) an air conduit (42) inside the first compartment having an inlet (where 40 enters at the top) and an outlet (at 44), wherein the inlet is attached to an outlet-port of the fan [0038], the conduit directing air towards the water surface, and the outlet generating a high velocity air flow impinging on the water surface to generate a highly turbulent water and water droplets [0040], whereby the air is purified by the water droplets [0040];
e) a pair of electrodes (84-86) attached to the inner walls of the first compartment to ionize and disinfect the water inside the container, the second compartment to receive a purified air, the purified air being the air that moves from the first compartment through the filter to the second compartment [0040]-[0042];
f) the second compartment to receive a purified air, the purified air being the air that moves from the first compartment through the filter to the second compartment [0040]-[0042];
g) a power source (100) to provide power for the air fan and the pair of electrodes [0041]
h) a control panel to manage a speed of the air fan and to operate the power source (claim 10);
i) a container-outlet-port (32) at the top of the second compartment [0042]; and
j) a flexible pipe attached from one end to the container-outlet-port and to carry the purified air towards a user’s face [0042].
Zereshkian does not explicitly disclose f) a pair of magnets attached to the inner walls of the first compartment to attract metal particles inside the container.
However Chang teaches an air purifier (abstract) and thus is analogous art wherein a pair of magnets (40a 40b) attached to the inner walls of the first compartment (wherein the electrodes are) to attract metal particles inside the container [0037].
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Zereshkian wherein a pair of magnets attached to the inner walls of the first compartment to attract metal particles inside the container as taught by Chang for the benefit of improved air purification [0011].

Regarding claim 12, Zereshkian further discloses wherein the pair of electrodes are copper or silver electrodes (claim 11).

Regarding claim 13, Zereshkian further discloses wherein the power source is a DC battery [0041]. 

Regarding claim 14, Zereshkian further discloses wherein the air conduit extends to the top of the water surface, and wherein a nozzle (44) is attached to the outlet of the air conduit to increase the air velocity impinging on the water surface [0038], thereby generating turbulence and rapid mixing between the air and the water [0040].

Regarding claim 15, Zereshkian further discloses wherein the fan being battery operated to provide an air flow [0041].

Regarding claim 16, Zereshkian further discloses wherein the container further having an aperture (18) on the top surface to fill and refill the container [0043].

Regarding claim 17, Zereshkian further discloses wherein the flexible pipe having a nozzle to generate a curtain of the purified air in front of the nose and the mouth of the user [0042]-[0043] (figure 6).

Response to Arguments
Applicant's arguments filed 7/29/2022 have been fully considered but they are not persuasive. 
First, the examiner notes the terminal disclaimed filed 7/29/2022 was disapproved. 
Applicant’s representative seems to argue that the purpose of Chang’s magnets versus the instant application’s magnets are different. The examiner notes that applicant has not specifically pointed out where Chang does not meet the claimed limitations. The examiner therefore maintains the rejection as the claims do not preclude high voltage and do not require targeting of only the ferrous parts.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTORIA MURPHY/Primary Examiner, Art Unit 3785